Exhibit 10.20

--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

between

 

NUTRISYSTEM, INC.

(a Delaware corporation),

 

and

 

ELIZABETH LUDLOW

 

the sole member of

 

SLIM AND TONE, LLC

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

INTRODUCTION

 

This MEMBERSHIP INTEREST PURCHASE AGREEMENT is dated as of December 2, 2004. The
parties are NUTRISYSTEM, INC., a Delaware corporation (the “Buyer”) and
ELIZABETH LUDLOW, an individual and a resident of the Commonwealth of
Pennsylvania (the “Seller”). Seller is the sole member and President of SLIM AND
TONE, LLC, a Pennsylvania limited liability company (the “Company”).

 

BACKGROUND

 

Seller owns all of the issued and outstanding membership interests (the
“Shares”) of the Company. The Buyer desires to purchase from the Seller, and the
Seller desires to sell to the Buyer, the Shares on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Definitions.

 

For convenience, certain terms used in more than one part of this Agreement are
listed in alphabetical order and defined or referred to below (such terms as
well as any other terms defined elsewhere in this Agreement shall be equally
applicable to both the singular and plural forms of the terms defined).

 

“Action” is defined in Section 7.5.

 

“Affiliates” means, with respect to a particular party, Persons controlling,
controlled by or under common control with that party, as well as any officers,
directors and majority-owned entities of that party and of its other Affiliates.
For the purposes of the foregoing, ownership, directly or indirectly, of 20% or
more of the voting membership interest or other equity interest shall be deemed
to constitute control.

 

“Agreement” means this Membership Interest Purchase Agreement, including all
schedules and exhibits hereto.

 

“Assets” means, with respect to the Company as the context may require, all
assets, properties, business, goodwill and rights of every kind and description,
real and personal, tangible and intangible, wherever situated and whether or not
reflected on the Current Balance Sheet.

 

“Balance Sheet Date” means September 30, 2004.

 

“Business” means the existing and prospective business, operations, facilities
and other Assets, financial condition, results of operations, finances, markets,
products, competitive position, raw materials and other supplies, customers and
customer relations and personnel of the Company.

 

“Business Day” means any calendar day which is not a Saturday, Sunday or public
holiday under the laws of the Commonwealth of Pennsylvania.

 

“Buyer” is defined in the Introduction.

 

“Cap” is defined in Section 7.3(d).



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq.

 

“Change of Control Event” means (i) any sale, lease, exchange, or other transfer
of all or substantially all of the assets of the Buyer to any other Person (in
one transaction or a series of related transactions), (ii) dissolution or
liquidation of the Buyer, or (iii) when any Person, including a “group” as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the outstanding shares of the Buyer’s voting
securities (based upon voting power).

 

“Charter Documents” means an entity’s certificate or articles of incorporation
or formation, certificate defining the rights and preferences of securities,
articles of organization, general or limited partnership agreement, operating
agreement, certificate of limited partnership, joint venture agreement or
similar document governing the entity.

 

“Claim Notice” is defined in Section 7.3(a).

 

“Claim Response” is defined in Section 7.3(a).

 

“Closing” is defined in Section 3.1.

 

“Closing Date” is defined in Section 3.1.

 

“Code” means the US Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder.

 

“Company” is defined in the Introduction.

 

“Company Intellectual Property” means all Intellectual Property Rights owned or
licensed by the Company or used by the Company.

 

“Company Plan” means (x) any pension plan, 401(k) plan, profit-sharing plan,
health or welfare plan, and any other employee benefit plan (within the meaning
of Section 3(3) of ERISA) that is maintained or sponsored by the Company or to
which the Company contributes or for which the Company otherwise has or may have
any liability, contingent or otherwise, either directly or as a result of an
ERISA Affiliate, and (y) any other benefit arrangement, obligation, or practice,
whether or not legally enforceable, to provide benefits, other than salary, as
compensation for services rendered, to one or more present or former employees,
directors, agents, or independent contractors, that is maintained or sponsored
by the Company or to which the Company contributes or for which the Company
otherwise has or may have any liability, contingent or otherwise, either
directly or as a result of an ERISA Affiliate.

 

“Company Software” means all Software owned or licensed by the Company or used
by the Company.

 

“Company Trade Secrets” means all Trade Secrets owned by the Company or used by
the Company.

 

“Confidential Information” means any information of a party, including a
formula, pattern, list, compilation, device, method, technique or process that
derives independent economic value, actual or potential, from not being
generally known to the public or to other Persons who can obtain economic value
from its disclosure or use.

 

2



--------------------------------------------------------------------------------

“Contract” means any written or oral contract, agreement, lease, plan,
instrument or other document, commitment, arrangement, undertaking, practice or
authorization that is or may be binding on any Person or its property under
applicable Law.

 

“Copyrights” mean all copyrights in both published and unpublished form and all
registrations and applications for registration for copyrights in any
jurisdiction, and any renewals, modifications and extensions thereof.

 

“Court Order” means any judgment, decree, injunction, order or ruling of any
federal, state, local or foreign court or governmental or regulatory body or
authority that is binding on any Person or its property under applicable Law.

 

“Current Balance Sheet” means the Company’s unaudited balance sheet as of
September 30, 2004.

 

“Damages” is defined in Section 7.1(a).

 

“Default” means (i) a breach, default or violation, (ii) the occurrence of an
event that with or without the passage of time or the giving of notice, or both,
would constitute a breach, default or violation or (iii) with respect to any
Contract, the occurrence of an event that with or without the passage of time or
the giving of notice, or both, would give rise to a right of termination,
renegotiation or acceleration.

 

“Elizabeth Ludlow Employment Agreement” means the Employment Agreement between
the Buyer and the Seller, in a form substantially similar to that attached
hereto as Exhibit A.

 

“Encumbrance” means any lien, mortgage, easement, security interest, pledge,
charge, claim, community property interest, condition, equitable interest,
option, right of first refusal, restriction on transferability, defect of title
or other restriction of any nature whatsoever, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

 

“Environmental Law” means all Laws and Court Orders as well as any principles
under common law in existence as of the Closing Date relating to pollution or
protection of the environment or occupational health under which a Person may be
held liable for the Release of any Hazardous Substance into the environment.

 

“Escrow Agent” means Sovereign Bank, a federal savings bank duly qualified to
carry on business in Philadelphia, Pennsylvania.

 

“Escrow Agreement” means the Escrow Agreement between Buyer, Seller and the
Escrow Agent in a form substantially similar to that attached hereto as Exhibit
B.

 

“Escrow Funds” is defined in Section 2.3(e).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations and rules issued thereunder, or any successor law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Financial Statements” means (a) the audited consolidated balance sheets of the
Company for the two year period ended December 31, 2003 and the related
consolidated statements of operations, changes in Seller’s equity and cash flows
for each of the years then ended together with the unqualified audit opinion
thereon of the Company’s independent accountants, (b) the unaudited consolidated
balance sheet

 

3



--------------------------------------------------------------------------------

of the Company for the nine months ended September 30, 2004 and the related
statements of operations and cash flows for the nine months ended September 30,
2003 and 2004, which has been compiled by the Company’s independent accountants,
and (c) the notes thereto.

 

“Franchise Agreement” means all franchise agreements and license agreements for
Outlets, along with any sublease, collateral assignment of lease, security
interest or personal guaranty granted in connection with the foregoing.

 

“GAAP” means generally accepted accounting principles.

 

“Governmental Authorization” means any permits, licenses, franchises,
registrations, certificates, variances, exemptions, waivers, consents, approvals
and other authorizations granted or otherwise made available by or under the
authority of any governmental or regulatory body or authority, including, but
not limited to, the US Federal Trade Commission.

 

“Hazardous Substances” means any hazardous, toxic or radioactive substance,
material or waste which is regulated as of the Closing Date by any state or
local governmental authority or the United States of America.

 

“Indemnified Party” is defined in Section 7.3(a).

 

“Indemnified Buyer Party” is defined in Section 7.1.

 

“Indemnified Seller Party” is defined in Section 7.2.

 

“Indemnitor” is defined in Section 7.3(a).

 

“Initial Payment” is defined in Section 2.3(a).

 

“Intellectual Property Rights” means Patents, Trademarks, Copyrights, Trade
Secrets, Software and all other tangible or intangible proprietary information,
materials or data.

 

“IRS” means the US Internal Revenue Service.

 

“Knowledge” of a particular fact or matter means actual knowledge of such fact
or other matter after having completed a reasonable level of inquiry concerning
the existence of such fact or other matter.

 

“Law” means any statute, law, ordinance, regulation, order or rule of any
federal, state, local or, foreign governmental or regulatory body or authority.

 

“Lease” is defined in Section 4.13.

 

“Liability” means any direct or indirect liability, indebtedness, obligation,
expense, claim, loss, damage, deficiency, guaranty or endorsement of or by any
Person, absolute or contingent, accrued or unaccrued, due or to become due,
liquidated or unliquidated.

 

“Liquidated Claim Notice” is defined in Section 7.3(a).

 

“Litigation” means any lawsuit, action, arbitration, administrative or other
proceeding, criminal prosecution or governmental investigation or inquiry.

 

4



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the Company or the
Business, Assets, financial condition, results of operations, prospects,
liquidity, products, competitive position, customers and customer relations of
the Company or the Business.

 

“Ordinary course” or “ordinary course of business” means the ordinary course of
business that is consistent with past practices.

 

“Outlet” shall mean one Slim and Tone fitness center that is the subject of an
executed Franchise Agreement between the Company and a franchisee.

 

“Patents” mean all patents, together with any extensions, reexaminations,
reissues, patents of additions, patent applications, divisions, continuations,
continuations-in-part, improvements and any subsequent filings in any country of
jurisdiction claiming priority therefrom.

 

“Person” means any natural person, corporation, partnership, proprietorship,
association, joint venture, trust or other legal entity.

 

“Prime Rate” means the prime lending rate as reported in The Wall Street Journal
from time to time as the base rate on corporate loans.

 

“Purchase Price” is defined in Section 2.2.

 

“Release” means any release, spill, emission, leaching, leaking, pumping,
injection, deposit, disposal, discharge or dispersal into the indoor or outdoor
environment, or into or out of any property.

 

“Required Consents” is defined in Section 4.4.

 

“Response Period” is defined in Section 7.3(a).

 

“Restricted Party” is defined in Section 6.1.

 

“Restricted Period” is defined in Section 6.1.

 

“Restricted Territory” is defined in Section 6.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Shares” is defined in the Introduction.

 

“Software” means any computer software, of any nature whatsoever, and all
middleware and firmware, and any and all documentation and object and source
code related thereto.

 

“Seller” is defined in the Introduction.

 

“Taxes” shall mean all taxes, duties, charges, fees, levies or other assessment
imposed by any taxing authority (including any interest, penalties or additions
attributable to or imposed on or with respect to any such assessment).

 

“Tax Returns” means all reports, returns, statements (including estimated
reports, returns or statements) and other similar filings required to be filed
by a party with respect to any Taxes.

 

“Threshold Amount” is defined in Section 7.3(d).

 

5



--------------------------------------------------------------------------------

“Trademarks” mean trademarks, services marks, trademark and service mark
applications, brand names, certification marks, trade dress, Internet domain
names and Internet domain name applications, goodwill associated with the
foregoing and all registrations in any jurisdictions of, and all applications in
any jurisdiction to register, the foregoing, including any extension,
modification, renewal of any such registration or application thereof.

 

“Trade Secrets” mean all know-know, trade secrets, customer lists, personnel
information, sales and profit figures, distribution and sales methods, supplier
lists, technology rights and licenses, specifications and other technical
information, data, blue prints, process technology, processes, plans, formulae,
rights in research and development, franchises, drawings (including engineering
and auto-cad drawings), innovations, inventions, discoveries, ideas, databases
and all other proprietary information.

 

“Transaction Documents” means this Agreement and any other certificate,
instrument, agreement or document required to be delivered pursuant to the terms
hereof.

 

“Transactions” means the sale of the Shares by the Seller to Buyer and the
purchase of the Shares by the Buyer from the Seller as described herein and the
other transactions contemplated by the Transaction Documents.

 

“Unliquidated Claim” is defined in Section 7.3(a).

 

“US” means the United States of America.

 

2. Sale and Purchase of the Shares; Purchase Price.

 

2.1 Sale and Purchase of the Shares. Subject to the terms and conditions of this
Agreement and on the basis of and in reliance upon the representations,
warranties, covenants and agreements set forth herein, at the Closing the Seller
shall sell to the Buyer and the Buyer shall purchase from the Seller all of the
Shares.

 

2.2 Purchase Price. The purchase price for the Shares (the “Purchase Price”),
which shall be paid in accordance with Section 2.3, shall be an amount equal to
$1,900,000.

 

2.3 Payment of Purchase Price. The Purchase Price shall be payable to the Seller
as follows:

 

(a) At the Closing, Buyer shall deliver to the Seller a payment in the amount of
$1,000,000 in cash (the “Initial Payment”) by wire transfer of immediately
available funds to accounts designated by the Seller in writing to Buyer at
least two days prior to the Closing Date.

 

(b) On or before December 31, 2005, Buyer shall deliver to the Seller a payment
in the amount of $150,000 in cash (the “2005 Payment”) by wire transfer of
immediately available funds to accounts designated by the Seller in writing to
Buyer at least two days prior to the 2005 Payment.

 

(c) On or before December 31, 2006, Buyer shall deliver to the Seller a payment
in the amount of $150,000 in cash (the “2006 Payment”) by wire transfer of
immediately available funds to accounts designated by the Seller in writing to
Buyer at least two days prior to the 2006 Payment.

 

(d) On or before December 31, 2007, Buyer shall deliver to the Seller a payment
in the amount of $150,000 in cash (the “2007 Payment”) by wire transfer of
immediately available funds to accounts designated by the Seller in writing to
Buyer at least two days prior to the 2007 Payment.

 

6



--------------------------------------------------------------------------------

(e) At the Closing, Buyer shall deliver an aggregate amount of $450,000 to the
Escrow Agent (the “Escrow Funds”) to be held in escrow and distributed by the
Escrow Agent in accordance with the Escrow Agreement.

 

(f) Upon a Change of Control Event, the parties agree that any outstanding
amounts owed to Seller from the 2005 Payment, the 2006 Payment and the 2007
Payment shall be delivered to the Escrow Agent to be deposited with the Escrow
Funds. Buyer and Seller agree to jointly instruct the Escrow Agent to accept
such funds and to add, as determined by the date of each Payment, the
appropriate amount to the corresponding scheduled disbursement as provided by
Section 4 of the Escrow Agreement.

 

3. Closing.

 

3.1 Location; Date. The closing for the Transactions (the “Closing”) shall be
held at the offices of Morgan Lewis & Bockius LLP in Philadelphia on December 2,
2004 or at such other date and place as may be mutually agreed by the parties
(the “Closing Date”).

 

3.2 Deliveries. At the Closing and as a condition to Closing:

 

(a) The Seller shall deliver to Buyer:

 

(i) The certificates, if any, and other instruments evidencing the Shares in
negotiable form (free and clear of all pledges, liens, transfer tax obligations,
Encumbrances, claims and other charges thereon of every kind), duly endorsed in
blank, or with separate membership interest transfer powers attached thereto and
signed in blank;

 

(ii) All of the Required Consents;

 

(iii) An executed copy of each Transaction Document to which the Seller is a
party;

 

(iv) The Elizabeth Ludlow Employment Agreement;

 

(v) The Escrow Agreement;

 

(vi) Evidence that the Escrow Funds were delivered to the Escrow Agent;

 

(vii) The Financial Statements; and

 

(viii) Such other documents, instruments, certificates and agreements as may be
reasonably required by Buyer to consummate and give effect to the transactions
contemplated by this Agreement.

 

(b) Buyer shall deliver to the Seller:

 

(i) The Initial Payment;

 

(ii) An executed copy of each Transaction Document to which a Buyer is a party;

 

(iii) The Escrow Agreement;

 

7



--------------------------------------------------------------------------------

(iv) The Elizabeth Ludlow Employment Agreement; and

 

(v) Such other documents, instruments, certificates and agreements as may be
reasonably required by the Seller to consummate and give effect to the
transactions contemplated by this Agreement.

 

4. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:

 

4.1 Organization and Standing.

 

(a) The Company is a limited liability company, duly organized and validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
having full power and authority to carry on the Business as it has been and is
now being conducted and to own, lease and operate the Assets. The Company is
duly qualified to do business and is in good standing in every jurisdiction in
which the Business or the character of the Assets requires such qualification,
all of which jurisdictions are disclosed in Schedule 4.1(a).

 

4.2 Capitalization and Ownership.

 

(a) The authorized membership interests of the Company consist of one membership
interest, all of which is issued and outstanding, and all of which is owned by
Seller. Seller is the record and beneficial holder of the Shares, free and clear
of any Encumbrance. All of the Shares have been duly authorized and validly
issued, are fully paid and nonassessable, were not issued in violation of the
terms of any Contract binding upon the Company or Seller, and were issued in
compliance with all applicable Charter Documents of the Company and all
applicable federal and state securities or “blue sky” Laws. There are no
outstanding options, warrants, convertible securities, Contracts or rights of
any kind to purchase or otherwise acquire or receive from the Company any
membership interests of, or any securities convertible into, the Common
Membership interest or other securities of the Company. No membership interests
or other securities of the Company are reserved or authorized for issuance.
Seller is not a party to any voting trust, proxy, Contract or other agreement or
understanding with respect to the voting or transfer of any capital membership
interest of the Company.

 

(b) The Company owns no equity security of any Person and has no other ownership
or other investment interest, either of record, beneficially or equitably, in
any Person, except for bank, checking and money market accounts and other cash
equivalent investments.

 

4.3 Authority and Binding Effect. Seller has the full power, authority, capacity
and legal right to execute and deliver this Agreement and the other Transaction
Documents, to perform the Transactions to be performed by her hereunder and
thereunder, and has taken all actions necessary to secure all approvals required
in connection therewith. The execution and delivery of this Agreement and the
performance of the Transactions by her will not constitute a Default under the
Charter Documents of the Company or any Contract binding upon the Company or
Seller. This Agreement constitutes, and the other Transaction Documents will
constitute, the legal, valid and binding obligation of Seller, enforceable
against her in accordance with their respective terms.

 

4.4 Validity of the Transactions. Except for any consents specified in Schedule
4.4 (the “Required Consents”), neither the execution and delivery of this
Agreement by Seller nor the performance of the Transactions (i) will cause a
Default under any Law or Court Order which is applicable to the Company or
Seller, (ii) require the consent or approval of, or notice to, any party to, any
Contract relating to the Business or the Assets or by which the Company or
Seller is a party or otherwise bound or affected, or (iii) require the Company
or Seller to notify, or obtain any Governmental Authorization from, any
governmental or regulatory body or authority.

 

8



--------------------------------------------------------------------------------

4.5 Financial Statements; Books of Account.

 

(a) The Financial Statements are complete, were prepared in accordance with
GAAP, consistently applied throughout the periods covered thereby and, subject
to any qualifications set forth in the applicable notes and schedules, fairly
and accurately present the financial position and results of operations of the
Company at the dates and for the periods covered.

 

(b) The books and accounting records of the Company fairly reflect in all
material respects (i) all transactions relating to the Company and (ii) all
items of income and expense, assets and liabilities and accruals relating to the
Company. The Company has not engaged in any material transaction, maintained any
bank account or used any corporate funds except for transactions, bank accounts
and funds which have been and are reflected in the normally maintained books and
records of the Company.

 

4.6 Taxes.

 

(a) All Tax Returns required to be filed by the Company or with respect to the
Business, its income or Assets have been timely filed and all such Tax Returns
were true, correct and complete in all material respects.

 

(b) Except for Taxes not yet due, all Taxes owed with respect to the Company or
with respect to the Business, its income or Assets have been paid on a timely
basis, whether or not shown on any Tax Return.

 

(c) The amount of the Company’s liability for unpaid Taxes as of the Balance
Sheet Date did not exceed the amount of the current liability accruals for Taxes
(excluding reserves for deferred Taxes) shown on the Current Balance Sheet, and
the amount of the Company’s liability for unpaid Taxes for all periods or
portions thereof ending on or before the Closing Date will not exceed the amount
of the current liability accruals for Taxes (excluding reserves for deferred
Taxes) as such accruals are reflected on the books and records of the Company on
the Closing Date.

 

(d) There are no ongoing examinations or claims against the Company for Taxes,
and no written notice of any audit, examination or claim for Taxes, whether
pending or threatened, has ever been received.

 

(e) The Company is not the beneficiary of any extension of time within which to
file any Tax Return, nor has the Company made any requests for such extensions.
No claim has ever been made by an authority in a jurisdiction where the Company
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.

 

(f) The Company has a taxable year ended on December 31.

 

(g) The Company currently utilizes the cash method of accounting for income Tax
purposes and such method of accounting has not changed since the founding of the
Company. The Company has not agreed to and is not required to make by reason of
a change in accounting method or otherwise, and could not be required to make by
reason of a proposed or threatened change in accounting method or otherwise, any
adjustment under Section 481(a) of the Code.

 

9



--------------------------------------------------------------------------------

(h) The Company has not received (and is not subject to) any ruling from any
taxing authority and has not entered into (and is not subject to) any agreement
with a taxing authority.

 

(i) The Company has withheld and paid over to the proper taxing authorities all
Taxes required to have been withheld and paid over, and complied with all
information reporting and backup withholding requirements, including maintenance
of required records with respect thereto.

 

(j) Copies of (i) any Tax examinations, (ii) extensions of statutory limitations
for the collection or assessment of Taxes and (iii) the Tax Returns of the
Company for the last three fiscal years have been made available to Buyer.

 

(k) There are (and as of immediately following the Closing there will be) no
Encumbrances on the Assets or Shares of the Company relating to or attributable
to Taxes.

 

(l) The Company is not a party to any Tax allocation or sharing agreement. The
Company does not have any liability for the Taxes of any person (i) as a
transferee or successor, (ii) by contract, or (iii) otherwise.

 

(m) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i)
installment sale or open transaction disposition made on or prior to the Closing
Date or (ii) prepaid amount received on or prior to the Closing Date.

 

(n) The Company has, at all times since its inception, properly been treated as
a disregarded entity for federal income tax purposes.

 

4.7 Undisclosed Liabilities. Except as set forth on Schedule 4.7, the Company
does not have any Liabilities except for:

 

(a) those Liabilities adequately and specifically set forth or reserved for on
the Current Balance Sheet and not heretofore paid or discharged; and

 

(b) those Liabilities incurred in the ordinary course of business since the
Balance Sheet Date and not heretofore paid or discharged.

 

4.8 No Manufacturing. The Company does not manufacture and has not manufactured
any product for sale.

 

4.9 Trade Receivables. The trade receivables reflected on the Current Balance
Sheet, and all trade receivables arising since the Balance Sheet Date, represent
valid obligations arising from sales actually made in the ordinary course of
business and are good and collectible in full at the recorded amounts thereof,
net of reserves for doubtful accounts, in each case, computed in accordance with
GAAP and past practices consistently applied. In the case of the reserve, as of
the Closing Date, it does not represent a greater percentage of the trades
receivable than the reserve reflected on the Current Balance Sheet represented
the trade receivables reflected therein.

 

4.10 Franchise Matters.

 

(a) Disclosure Documents. The Company’s past and present franchise disclosure
documents and/or franchise offering circulars (collectively “FOCs”) for any type
of franchise the Company offers, and/or, if applicable, any licenses: (A)
materially comply with all applicable Federal

 

10



--------------------------------------------------------------------------------

Trade Commission (“FTC”) franchise disclosure regulations, any other applicable
foreign or federal laws and regulations, state franchise and business
opportunity sales laws and regulations, and local laws and regulations; (B)
include and accurately state all material information (including but not limited
to the discussion of litigation matters) set forth in them; (C) do not omit any
required material information; (D) accurately state the Company’s position that
it does not provide to prospective area or individual franchisees “earnings
claims” information (as that term is defined in the FTC’s franchise disclosure
regulations and the North American Securities Administrators Association’s
current Uniform Franchise Offering Circular Guidelines); (E) have been timely
revised to reflect any material changes or developments in the Company’s
franchise system, agreements, operations, financial condition, litigation
matters, or other matters requiring disclosure under any applicable foreign,
federal, state, and/or local law; and (F) include all material documents
(including but not limited to audited financial statements for the Company)
required by any applicable foreign, federal, state, and/or local law to be
provided to prospective franchisees and/or, if applicable, any licensees.

 

(b) Franchise and License Agreements. The Company’s past and present agreements
with its franchisees and licensees: (A) materially comply with applicable
foreign, federal, state, and/or local laws and regulations; (B) do not include
provisions that would prevent or otherwise impair the Company’s ability to
undergo a change in ownership or control or require the Company to notify any
franchisees and/or licensees of such a change in ownership or control; (C) do
not obligate the Company to buy back or otherwise acquire the stock, assets, or
contractual rights of franchisees, and/or licensees; (D) do not impose on the
Company an obligation to guarantee the lease obligations, third party financing
obligations, or other material obligations to third parties of the franchisees,
and/or licensees; (E) impose on franchisees, and licensees an obligation to
comply with all applicable federal, state, and local laws and regulations; and
(F) impose on franchisees, and licensees an obligation to maintain commercially
reasonable insurance that names the Company as an additional insured, requires
the insurer to notify the Company before it terminates any such insurance policy
for nonpayment, and permits the Company to make such payments to maintain such
insurance coverage on behalf of any non-paying franchisee, or licensee.

 

(c) Registration and Disclosure Compliance. All of the franchises, and licenses
of the Company have been sold in material compliance with applicable foreign,
federal, state, and/or local franchise disclosure and registration requirements,
except those set forth on Schedule 4.10(c). As a result,

 

(i) each prospective franchisee, and, if applicable, licensee was provided with
any required FOC at the earlier of (1) the first personal face-to-face meeting
between the Company and the then prospect for the purposes of discussing the
acquisition of a franchise, or, if applicable, license, (2) at least ten
business days before the execution of any agreement with the Company or the
payment of any funds to the Company by the prospective franchisee, or, if
applicable, licensee, or (3) within any other minimum time period imposed by
law;

 

(ii) at least five business days before execution of any agreements with the
Company, each prospective franchisee, and, if applicable, licensee was provided
with a completed execution copy of the Company’s franchise agreement, or, if
applicable, license agreement, respectively, together with any related documents
(e.g., spousal consent form, phone transfer agreement, software license,
security agreement, equipment lease, national account agreement) with all
pertinent specific information for such prospective franchisee, or, if
applicable, licensee set forth in those agreements and documents;

 

11



--------------------------------------------------------------------------------

(iii) each FOC provided to a prospective franchisee, or, if applicable, licensee
complied in all material respects at the time of the delivery of such FOC with
applicable foreign, federal, state, and/or local laws regarding such franchise
offering circulars;

 

(iv) each of the Company’s required FOCs were either properly registered with
appropriate franchise regulatory authorities, covered by a proper notice filing
with appropriate franchise regulatory authorities, or qualified for an exemption
from such registration or notice filing requirements;

 

(v) each of the Company’s offerings were, where applicable, either properly
registered with appropriate business opportunity sales authorities or qualified
for an exemption from such registration requirements;

 

(vi) the Company obtained signed acknowledgments of receipt for the delivery of
each FOC to prospective franchisees, and, if applicable, licensees;

 

(vii) to the extent that the Company may have experienced lapses in one or more
jurisdictions for its registrations for franchise offerings, and/or, if
applicable, license offerings, the Company did not offer or sell during the
period of any such lapses any such franchises, or, if applicable, licenses for
franchises (1) in those jurisdictions, (2) to be operated outside those
jurisdictions by residents of those jurisdictions, or (3) the sale of which
might otherwise have triggered the application of the franchise registration
laws of those jurisdictions during the periods of any such lapse;

 

(viii) to the extent required by foreign, federal, state, and/or local law, the
Company has complied with all applicable franchise advertising filing
requirements;

 

(ix) to the best of its knowledge, the Company is not aware of any instances in
which any of its employees, sales agents, or sales brokers for franchises, or,
if applicable, licenses provided information to prospective franchisees, or, if
applicable, licensees, that materially differed from the information contained
in the FOCs provided to such prospects (including but not limited to “earnings
claim” information);

 

(x) where required, the Company properly filed with appropriate franchise
regulatory authorities amendments to its FOCs to reflect any material changes or
developments in the Company’s franchise system, agreements, operations,
financial condition, litigation or other matters requiring disclosure;

 

(xi) where required, the Company complied with foreign, federal, state, and/or
local laws (including in particular those of California and North Dakota)
requiring registration, disclosure, and/or other compliance activities
associated with any “material modifications” made to the Company’s then current
franchises, or, if applicable, licenses.

 

(d) Franchise and Related Litigation. The Company’s May 1, 2004 FOC for its
standard franchise agreement sets forth accurate summary information about

 

(i) any governmental regulatory, criminal, and/or material civil actions pending
against the Company alleging a violation of a foreign and/or United States
franchise, antitrust or securities law, fraud, unfair or deceptive practices, or
comparable allegations as well as actions other than ordinary routine litigation
incidental to the Company’s business which are significant in the context of the
number of the Company’s franchisees and the size, nature or financial condition
of the franchise system or its business operations;

 

12



--------------------------------------------------------------------------------

(ii) any convictions of a felony, nolo contendre pleas to a felony charge, and
adverse final judgments in a civil action in foreign countries and/or the United
States for the period for which disclosure is required in the FOC as well as all
material actions for the period for which disclosure is required in the FOC
involving violation of a franchise, antitrust or securities law, fraud, unfair
or deceptive practices, or comparable allegations; and

 

(iii) all currently effective injunctive or restrictive orders or decrees
relating to the franchise area under a foreign, federal, state, or local
franchise, securities, antitrust, trade regulation, or trade practices law
resulting from a concluded or pending action or proceeding brought by a public
agency.

 

In addition, the Company has not received notice of any threatened
administrative, criminal and/or material civil action against it and/or any
persons disclosed in Item 2 of the Company’s May 1, 2004 FOC for its standard
franchise agreement where such threatened administrative, criminal and/or
material civil action alleges a violation of a foreign and/or United States
franchise, antitrust law, or securities law, fraud, unfair or deceptive
practices, or comparable allegations as well as actions other than ordinary
routine litigation incidental to the Company’s business which are significant in
the context of the number of the Company’s franchisees and the size, nature, or
financial condition of the franchise system or its business operations.

 

(iv) Franchisee Relations and Operations. In the Company’s communications with
its franchisees, licensees, and representative groups of those franchisees,
and/or licensees, the Company is not aware of any material misstatements
regarding its operations, franchise system, agreements, financial condition,
litigation matters, or plans that could be used as a basis for a successful
fraud, misrepresentation, or franchise law violation claim against the Company.
The Company has taken and continues to take commercially reasonable efforts to
protect the confidentiality of its current Operations Manual.

 

(v) Franchise Terminations. The Company’s termination of or effort to terminate
or refusal to renew any franchisee, or, if applicable, licensee, has complied
with applicable federal, state, and/or local franchise termination laws and
regulations including, in particular, but not limited to, having provided any
such franchisee, or, if applicable, licensee involved in such a nonrenewal or
termination any statutorily required notice and opportunity to cure. The Company
has complied with all other applicable foreign, federal, state, and/or local
laws and/or regulations relating to ongoing franchise relationships, the
termination of such relationships, and/or the non-renewal of such relationships.

 

(e) Outlet Activity. Set forth on Schedule 4.10 is a true and correct report of
Outlet activity by the Company identifying Outlet sales, sales leads, Outlet
closures, Outlet openings on a monthly basis from January 2003 through October
2004.

 

4.11 Title to Assets. The Company owns outright all of the Assets it purports to
own, including the assets and properties set forth on the Current Balance Sheet
(except for such as may have been disposed of in the ordinary course of business
since the Balance Sheet Date) together with any Assets acquired since the
Balance Sheet Date, free and clear of all Encumbrances, except for property
leased pursuant to leases disclosed on any Schedule hereto. Except pursuant to
leases described on any Schedule hereto, no person other than the Company owns
any vehicles, equipment or other tangible Assets situated on the facilities used
by the Company in the Business (other than immaterial items of personal property
owned by the Company’s employees) which are necessary to the operation of the
Business.

 

13



--------------------------------------------------------------------------------

4.12 Condition of Assets. The equipment and all other tangible assets and
properties which are part of the Assets are in good operating condition and
repair and are usable in the ordinary course of the Business, except for
failures that would not reasonably be likely to result in an Adverse Material
Effect, and conform in all material respects to all applicable Laws relating to
their use and operation as such Assets.

 

4.13 Real Property. All real property (including, all interests in and rights to
real property) and improvements located thereon which are leased by the Company
are listed on Schedule 4.13 (individually, a “Lease” and collectively, the
“Leases”). The Company does not have an ownership interest of any kind in, or
rights to, any real property or improvements, except solely for leasehold
interests in the real property and improvements listed on Schedule 4.13 pursuant
to the leases described on Schedule 4.13. Each of the Leases is in full force
and effect in accordance with its respective terms and the Company is the holder
of the lessee’s or tenant’s interest thereunder. There exists no Default under
any Lease. There are no leases, subleases, licenses, concessions or any other
contracts or agreements granting to any Person other than the Company any right
to the possession, use, occupancy or enjoyment of any portion of real property
leased by the Company, except for that certain sublease with LHBW, LLC, a Slim
and Tone franchisee that operates a Slim and Tone club on the first floor of the
real property housing Slim and Tone’s headquarters.

 

4.14 Non-Real Estate Leases. Schedule 4.14 lists all Assets used in the Business
(other than Real Property) that are possessed by the Company under an existing
lease, including all, automobiles, equipment, furniture and computers. Schedule
4.14 also lists the leases under which such Assets listed in Schedule 4.14 are
possessed.

 

4.15 Intellectual Property.

 

(a) Intellectual Property of the Business.

 

(i) Schedule 4.15(a)(i) contains a complete and accurate list and summary
description of all of the Company Intellectual Property, in the groupings and
further information required by Sections 4.15(b), (c) and (d).

 

(ii) Schedule 4.15(a)(ii)(A) contains a complete and accurate list and summary
description of all of the Intellectual Property Rights, which the Company
licenses or uses, in the groupings and further information required by Sections
4.15(b), (c) and (d). Except as set forth in Schedule 4.15(a)(ii)(B), with
respect to the Intellectual Property Rights listed in Schedule 4.15(a)(ii)(A),
the Company has secured all necessary rights and licenses to such Intellectual
Property Rights material to the conduct of the Business.

 

(iii) The Intellectual Property Rights listed in Schedules 4.15(a)(i) and
4.15(a)(ii)(A), constitutes all of the material Intellectual Property Rights
material to the Business.

 

(iv) Except as described in Schedules 4.15(a)(ii)(A) and (B), the Company is the
owner of all right, title and interest in and to all of the Intellectual
Property Rights related to the Business, free and clear of any Encumbrances, and
has the right to use without payment to a third party.

 

(v) To the Seller’s Knowledge, except as set forth in Schedule 4.15(a)(v), the
operation of the Business does not (and will not) infringe or misappropriate any
Intellectual Property Rights of any other Person. Except as set forth in
Schedule 4.15(a)(v), Seller has not received written notice from any other
Person and otherwise has no Knowledge that the operation of the Business
infringes or misappropriates the Intellectual Property Rights of any other
Person or constitutes unfair competition or trade practices under the Laws of
any jurisdiction.

 

14



--------------------------------------------------------------------------------

(b) Patents. The Company has no Patents.

 

(c) Trademarks.

 

(i) Schedule 4.15(a)(i) contains a complete and accurate list and summary
description of all registrations and applications for registration for
Trademarks and all material unregistered Trademarks which are owned by the
Company or an Affiliate, detailing the countries or jurisdictions in which such
material registrations have been registered or such applications for
registration have been filed. Except as disclosed in Schedule 4.15(c)(i), all
applications to register any domestic Trademarks and all of such Trademarks that
have been registered with the US Patent and Trademark Office, are currently in
compliance with all formal requirements under any federal law and are valid and
enforceable.

 

(ii) Except as listed in Schedule 4.15(c)(ii), no registration or applications
for registration for a domestic Trademark listed in Schedule 4.15(a)(i) is now
involved in any opposition, invalidation or cancellation and, to the Seller’s
Knowledge, the Company has received no notice that any such action is threatened
with respect to any of the registration or applications for registration for a
Trademark.

 

(iii) Except as disclosed in Schedule 4.15(c)(iii), to the Seller’s Knowledge,
no Trademark listed in Schedule 4.15(a)(i) is infringed or has been challenged
or threatened in any way by any third party.

 

(d) Copyrights. Schedule 4.15(a)(i) contains a complete and accurate list and
summary description of all registrations and applications for registration for
Copyrights and all unregistered Copyrights which are owned by the Company,
detailing for each the countries or jurisdictions in which such material
registrations have been registered or such applications for registration have
been filed. To the Seller’s Knowledge, no Copyright listed in Schedule
4.15(a)(i) is infringed or has been challenged or threatened in any way by any
third party.

 

(e) Trade Secrets. The Company takes reasonable precautions to protect the
secrecy, confidentiality and value of its Trade Secrets. To Seller’s Knowledge,
and except as disclosed in Schedule 4.15(e), no such Trade Secrets owned by the
Company or an Affiliate has been disclosed to a third party except under a
confidentiality agreement. Except as disclosed in Schedule 4.15(e), to the
Seller’s Knowledge, the Company has received no written notice or otherwise has
no Knowledge that any Trade Secret of the Company is subject to any adverse
claim or has been challenged or threatened in any way.

 

(f) Company Software. Schedule 4.15(f)(i)(A) contains a complete and accurate
list and summary description of all of the Company Software. The Company owns or
has secured all necessary rights and licenses to such Software material to the
conduct of the Business. To Seller’s Knowledge, the Company’s use of the Company
Software listed in Schedule 4.15(f)(i)(A) does not violate any agreement with a
third party.

 

4.16 Contracts.

 

(a) Schedule 4.16 lists all current Contracts of the following types to which
the Company is a party or by which it is bound:

 

(i) Any Franchise Agreement;

 

15



--------------------------------------------------------------------------------

(ii) Contracts with any present or former Seller, member, director, officer,
employee, partner or consultant of the Company (other than Contracts where the
sole remaining obligations relate to non-disclosure or other similar provision
binding upon the parties other than the Company);

 

(iii) Contracts, other than purchase orders for food products, for the future
purchase of, or payment for, goods or services by a third party obligating the
Company to pay or by which they could be obligated to pay $25,000 or more (other
than Contracts that are terminable upon not more than 30 days prior written
notice without payment or penalty);

 

(iv) Contracts to sell or supply products or to perform services that involve an
amount in excess of $25,000 in any individual case;

 

(v) Contract under which the Company is either lessor or lessee and pursuant to
which the aggregate amount payable in any one year is greater than $25,000 or
the aggregate amount payable during the current term of the lease is greater
than $50,000;

 

(vi) Any license, franchise, distributorship, sales agency or other
arrangements; provided, however, that for direct marketing distributorship
agreements which are standard form agreements and identical other than the
countersigning party, only a sample copy of such agreements need be provided;

 

(vii) Any notes, debentures, bonds, conditional sale agreements, letter of
credit agreements, reimbursement agreements, loan agreements or other Contracts
for the borrowing or lending of money (including loans to or from Affiliates of
the Company or any members of their immediate families), agreements or
arrangements for a line of credit or for a guarantee of, or other undertaking in
connection with, the indebtedness of any other Person;

 

(viii) Any Contracts for any capital expenditure or leasehold improvements in
excess of $25,000;

 

(ix) Any Contract with an officer, director or Affiliate thereof;

 

(x) Except as previously set forth or specifically excluded above, any other
Contract under which any Liability in excess of $25,000 exists;

 

(xi) Contracts limiting or restraining the Company from engaging or competing in
any business with any Person; and

 

(xii) Any other Contracts (other than those described in any of (i) through (xi)
above) not made in the ordinary course of business.

 

(b) All of the Contracts to which the Company is a party or by which it or any
of its Assets is bound or affected are valid, binding and enforceable in
accordance with their terms against the Company and any other party thereto,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors generally and
general equity principles (regardless of whether enforceability is considered a
proceeding at law or in equity). To the best of Seller’s knowledge, the Company
has fulfilled, and has taken all action necessary to enable it to fulfill when
due, all of its obligations under each of such Contracts and all parties to such
Contracts

 

16



--------------------------------------------------------------------------------

have complied with the provisions thereof. The Company is not in Default
thereunder and no notice of any claim of Default has been given to the Company.
With respect to any of such Contracts that are leases, the Company has not
received any written notice of, nor is Seller aware of, cancellation or
termination under any option or right reserved to the lessor, or any notice of
Default, thereunder. There are no provisions of, or developments affecting, any
such Contract which might prevent the Company from realizing the benefits
thereof whether before or after the completion of the Transactions. Seller has
no knowledge of any facts or circumstances that would indicate that the Company
would be unable to perform under any Contract to which it is a party.

 

4.17 Governmental Authorizations. The Company has obtained and is in full
compliance with all Governmental Authorizations relating to the Business that
are required for the operation of any material aspect of the Business as
currently operated. All of such Governmental Authorizations are currently valid
and in full force. To the knowledge of Seller, no revocation, cancellation or
withdrawal thereof has been threatened nor is there a reasonable basis for such.

 

4.18 Compliance with Law and Court Orders. The Company is not in Default of any
Law where such Default has had or is reasonably likely to have a Material
Adverse Effect, and its assets have not been used or operated by such entity or
any other Person in violation of any Law. The Company is not a party or subject
to any Court Order. The Company has made all filings or notifications required
to be made under any Laws applicable to it or its businesses or Assets where
such failure to file or notify has had or is reasonably likely to have a
Material Adverse Effect.

 

4.19 Litigation. (a) There is no Litigation pending or, threatened against the
Company, the Business or the Assets; (b) there is no dispute or disagreement
pending or threatened in writing between the Company and any of its customers,
other than consumer complaints arising in the ordinary course of business and
none of which is reasonably likely to have a Material Adverse Effect, or
suppliers; (c) no event has occurred, and no claim has been asserted, that might
result in Litigation against the Company, the Business or the Assets; and (d) to
the knowledge of Seller, there is no reasonable basis for any such claim.

 

4.20 Insurance. Schedule 4.20 hereto lists all policies of fire, liability,
workmen’s compensation, life, property and casualty, director and officer
liability and other insurance owned or held by the Company, copies of which have
been made available to Buyer. All such policies are in full force and effect
and, to the best of Seller’s knowledge, the Company has not committed any
Default thereunder. No written notice of cancellation or non-renewal has been
received by the Company with respect to such policies nor is Seller aware of any
basis therefor.

 

4.21 Labor Matters.

 

(a) There are no complaints, charges or claims against the Company pending,
threatened or anticipated relating to any labor, safety or discrimination
matters involving any employee.

 

(b) The Company is in compliance with all Laws respecting employment and
employment practices, terms and conditions of employment and wages and hours.

 

4.22 Employee Benefit Plans.

 

(a) Schedule 4.22(a) contains a complete and accurate list of all Company Plans.
True, correct and complete copies of all of the following documents with respect
to each Company Plan, to the extent applicable, have been delivered to Buyer:
(i) all documents constituting the Company Plans; and (ii) all employee manuals
or handbooks containing personnel or employee relations policies.

 

17



--------------------------------------------------------------------------------

(b) The Company has no Liability with respect to any benefit plans or
arrangements other than the Company Plans listed on Schedule 4.22(a). To the
best of Seller’s knowledge, all Company Plans are in compliance and conform (and
at all times conformed) with all applicable provisions of ERISA, the Code and
the regulations issued thereunder, as well as with all other applicable Laws,
and have been administered, operated and maintained in accordance with their
governing documents.

 

(c) All persons classified by the Company as independent contractors satisfy and
have at all times satisfied the requirements of applicable Law to be so
classified; the Company has fully and accurately reported their compensation on
IRS Forms 1099 when required to do so; and the Company has no obligations to
provide benefits with respect to such persons under the Company Plans or
otherwise.

 

4.23 Transactions with Affiliates. Except as disclosed in Schedule 4.23, neither
Seller, nor any Affiliate of the Company: (a) borrowed money or loaned money to
the Company which remains outstanding; or (b) has any material contractual
arrangements with the Company.

 

4.24 Absence of Certain Changes. Except as contemplated by this Agreement or as
set forth on Schedule 4.24, since the Balance Sheet Date, the Company has
conducted its Business in the ordinary course and there has not been with
respect to the Company:

 

(a) any change that has had or is reasonably likely to have a Material Adverse
Effect;

 

(b) any payment or increase of compensation to any Seller, director, officer, or
(other than in the ordinary course of business) employee or enter into any
employment, severance or similar Contract with any director, officer or employee
or change to any Company Plan or adoption of any new employee benefit plan;

 

(c) any sale, assignment or transfer of Assets, or any additions to or
transactions involving any Assets, other than those made in the ordinary course
of business;

 

(d) any distributions or payments to any Affiliate, except as set forth on
Schedule 4.23;

 

(e) any capital expenditures incurred or capital leases entered into that in the
aggregate exceed $10,000;

 

(f) any amendment to the Charter Documents of the Company;

 

(g) any declaration, setting aside or payment of any dividend or the making of
or agreement to make any other distribution or payment in respect of its equity
securities or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its equity securities;

 

(h) any incurrence, issuance, assumption or guarantee of any indebtedness for
money borrowed or any other indebtedness of any type or subjected to or created
any Encumbrance with respect to any of its Assets;

 

(i) any making or suffering of any amendment or termination of any material
Contract, to which it is a party or by which it is or any of its Assets are
bound, or canceled, modified or waived any material debts or claims held by it,
other than in the ordinary course, or waived any right of material value,
whether or not in the ordinary course; or

 

18



--------------------------------------------------------------------------------

(j) agreement, oral or written, to do any of the foregoing.

 

4.25 Environmental Matters. Without limiting the generality of Section 4.18,
except as disclosed on Schedule 4.25, there has not been any Environmental
Condition at any real property leased or operated at any time by the Company,
nor has the Company received notice of any such Environmental Condition.
“Environmental Condition” means any condition or circumstance, including a
Release or the presence of Hazardous Substances, whether created by the Company
or any third party, at or relating to any such real property that does or may
reasonably be expected to (a) require abatement or correction under an
Environmental Law, (b) give rise to any civil or criminal Liability on the part
of the Company under an Environmental Law, or (c) create a public or private
nuisance.

 

4.26 Broker’s or Finder’s Fee. No agent, broker, person or firm acting on behalf
of the Company or the Seller is, or will be, entitled to any commission or
broker’s or finder’s fees from any of the parties hereto, or from any person
controlling, controlled by, or under common control with any of the parties
hereto, in connection with this Agreement or any of the transactions
contemplated herein.

 

4.27 Relationship With Customers/Suppliers. The Company has used its reasonable
commercial efforts to maintain, and currently maintains, good working
relationships with all of its customers and suppliers. Except as set forth on
Schedule 4.27, the Company has not received notice of, and Seller has no
knowledge of any basis for, any (a) material complaint by any customer of the
Company or (b) desire or plan on the part of a supplier to terminate or cancel
any relationship with the Company.

 

5. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller as follows:

 

5.1 Organization and Standing. Buyer is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, having
all requisite power and authority to perform its obligations under this
Agreement.

 

5.2 Authority and Binding Effect. Buyer has the full corporate power and
authority to execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and, except as set forth on
Schedule 5.2, has taken all actions necessary to secure all approvals required
in connection therewith. The execution and delivery of this Agreement and the
consummation of the Transactions will not contravene or violate the Charter
Documents of Buyer. This Agreement constitutes, and the other Transaction
Documents will constitute, the legal, valid and binding obligation of Buyer,
enforceable against it in accordance with their respective terms.

 

5.3 Validity of Contemplated Transactions. Neither the execution and delivery of
this Agreement by Buyer nor the consummation of the Transactions by Buyer will
contravene or violate any Court Order which is applicable to Buyer, or the
Charter Documents of Buyer, or will result in a Default under any Contract to
which Buyer is a party or by which it is otherwise bound.

 

6. Covenants.

 

6.1 Covenant Not to Compete. No Restricted Party (defined below) shall, at any
time within the Restricted Period (defined below), directly or indirectly,
engage in, or have any interest on behalf of itself or others in any Person
(whether as an employee, officer, director, agent, security holder, creditor,
partner, joint venturer, beneficiary under a trust, investor, consultant or
otherwise) that engages within the Restricted Territory (defined below) in any
of those business activities in which the Company is engaged or has been engaged
in the last 12 months, including operating women’s only fitness centers,
providing

 

19



--------------------------------------------------------------------------------

weight-loss programs or distributing pre-packaged food (that is marketed to
consumers purchasing the product primarily for weight-loss purposes) or
nutritional supplements or vitamins targeted primarily to weight-loss consumers.
The term “Restricted Party” means the Seller and any Affiliates thereof. The
term “Restricted Period” means the two-year period following the Closing Date.
The term “Restricted Territory” means the area comprising all of North America.
In the event of Litigation involving this Agreement, if a court of competent
jurisdiction determines that the scope of this Section 6.1 is too broad in any
respect, then the scope shall be deemed to be reduced or narrowed to such scope
as is found lawful and reasonable by such court. The Seller acknowledges,
however, that this Section 6.1 has been negotiated by the parties and that the
geographical and time limitations, as well as the limitation on activities, are
reasonable in light of the circumstances pertaining to the Company and the
Business. Notwithstanding the foregoing, and provided that such activities do
not interfere with the fulfillment of the Seller’s obligations, the Seller may
acquire solely as an investment not more than 5% of any class of securities of
any entity that has a class of securities registered pursuant to the Exchange
Act so long as she remains a passive investor in such entity. Notwithstanding
the above, this covenant shall not apply to Seller’s continued employment by
Slim and Tone or by any successor to the Company nor to Seller’s ownership of
shares in any successor to the Company.

 

6.2 Hiring of Employees. During the Restricted Period, the Seller will not
(directly or indirectly) solicit for employment, or hire or offer employment to
any employee of the Company whose employment is continued by the Company (or one
of its Affiliates) after the Closing Date unless the employment of such employee
had been terminated by the Company without cause at least 60 days prior to such
solicitation, hire or offer; provided, however, that as a point of
clarification, the aforementioned exception from the prohibition on soliciting,
hiring or offering employment shall not apply if the employee at issue resigned
or otherwise ceased his or employment with the Company. Nothing contained in
this Section 6.4 shall affect or be deemed to affect in any manner any other
provision of this Agreement.

 

6.3 Affiliates. To the extent that any Restricted Party is not a party to this
Agreement, the terms of this Section 6 shall apply to such Restricted Party as
if he, she or it were a party hereto, and the Seller shall take whatever
reasonable actions to cause any such Restricted Party to adhere to the terms of
this Section 6.

 

6.4 Injunctive Relief. In the event of any breach or threatened breach by any
Restricted Party of any of the provisions contained in Sections 6.1, 6.2 or 6.3,
Buyer shall be entitled to injunctive or other equitable relief, restraining
such party from using or disclosing any Confidential Information in whole or in
part, or from engaging in conduct that would constitute a breach of the
obligations of a Restricted Party contained in such Sections. Such relief shall
be in addition to and not in lieu of any other remedies that may be available,
including an action for the recovery of damages.

 

6.5 Tax Matters. All transfer, documentary, sales, use, stamp, registration and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be paid by the Seller when due, and the
Seller will, at her own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees, and, if required by applicable law, Buyer
will, and will cause its affiliates to, join in the execution of any such Tax
Returns and other documentation.

 

7. Indemnification.

 

7.1 By Seller. To the extent provided in this Section 7, Seller shall indemnify
and hold the Buyer, and its respective successors and assigns, officers,
directors, employees, members, agents,

 

20



--------------------------------------------------------------------------------

Affiliates and any Person who controls the Buyer within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Buyer Party”) harmless
from and against:

 

(a) any Liabilities, claims, demands, judgments, losses, costs, damages
(including punitive, special, direct and indirect and consequential damages and
lost revenue and income) dimunition in value or expenses whatsoever (including
reasonable attorneys’, consultants’ and other professional fees and
disbursements of every kind, nature and description incurred by such Indemnified
Buyer Party in connection therewith) (collectively, “Damages”) suffered,
sustained or incurred by an Indemnified Buyer Party in connection with,
resulting from, arising out of, or relating to, directly or indirectly:

 

(i) any inaccuracy of any representation or warranty of Seller in this
Agreement, the Transaction Documents or any certificate or other writing
delivered by or on behalf of Seller, in connection herewith or therewith; and

 

(ii) any failure to perform or fulfill fully any covenant or agreement on the
part of Seller set forth in this Agreement, any Transaction Document or any
certificate or other writing delivered by or on behalf of Seller, in connection
herewith or therewith; and

 

(iii) any and all actions, suits, claims, proceedings, investigations,
allegations, demands, assessments, audits, fines, judgments, costs and other
expenses (including without limitation reasonable attorneys’ fees and expenses)
incident to any of the foregoing or to the enforcement of this Section 7.1.

 

7.2 By Buyer. From and after the Closing Date, to the extent provided in this
Section 7, Buyer shall indemnify and hold the Seller, her heirs, successors and
assigns (each, an “Indemnified Seller Party”) harmless from and against:

 

(a) any Damages that such Indemnified Seller Party may sustain, suffer or incur
and that result from, arise out of or relate to, directly or indirectly:

 

(i) any inaccuracy of any representation or warranty of Buyer contained in this
Agreement, any Transaction Document or any certificate or other writing
delivered by or on behalf of Buyer in connection herewith or therewith; and

 

(ii) any and all actions, suits, claims, proceedings, investigations,
allegations, demands, assessments, audits, fines, judgments, costs and other
expenses (including reasonable attorneys’ fees and expenses) incident to any of
the foregoing or to the enforcement of this Section 7.2.

 

7.3 Procedure for Claims.

 

(a) An Indemnified Buyer Party or an Indemnified Seller Party that desires to
seek indemnification under any part of this Section 7 (each, an “Indemnified
Party”) shall give notice (a “Claim Notice”) to each party responsible or
alleged to be responsible for indemnification hereunder (an “Indemnitor”) prior
to any applicable Expiration Date. Such notice shall briefly explain the nature
of the claim and the parties known to be involved, and shall specify the amount
thereof. If the matter to which a claim relates shall not have been resolved as
of the date of the Claim Notice, the Indemnified Party shall estimate the amount
of the claim in the Claim Notice, but also specify therein that the claim has
not yet been liquidated (an “Unliquidated Claim”). If an Indemnified Party gives
a Claim Notice for an Unliquidated Claim, the Indemnified Party shall also give
a second Claim Notice (the “Liquidated Claim Notice”) within 60 days after the
matter giving rise to the claim becomes finally resolved, and the Liquidated
Claim Notice shall specify the amount of the claim. Each Indemnitor to which a
Claim Notice

 

21



--------------------------------------------------------------------------------

is given shall respond to any Indemnified Party that has given a Claim Notice (a
“Claim Response”) within 20 days (the “Response Period”) after the later of (i)
the date that the Claim Notice is given and (ii) if a Claim Notice is first
given with respect to an Unliquidated Claim, the date on which the Liquidated
Claim Notice is given. Any Claim Notice or Claim Response shall be given in
accordance with the notice requirements hereunder, and any Claim Response shall
specify whether or not the Indemnitor giving the Claim Response disputes the
claim described in the Claim Notice. If any Indemnitor fails to give a Claim
Response within the Response Period, such Indemnitor shall be deemed not to
dispute the claim described in the related Claim Notice. If any Indemnitor
elects not to dispute a claim described in a Claim Notice, whether by failing to
give a timely Claim Response or otherwise, then the amount of such claim shall
be conclusively deemed to be an obligation of such Indemnitor that shall give
rise to Damages under this Section 7.

 

(b) If any Indemnitor shall be obligated to indemnify an Indemnified Party
hereunder, such Indemnitor shall pay to such Indemnified Party within 30 days
after the last day of the Response Period the amount to which such Indemnified
Party shall be entitled. If the Indemnified Party shall be an Indemnified Buyer
Party, it shall first seek payment of the Damages to which it is entitled under
this Section 7 from the 2007 Payment, then from the 2006 Payment and then from
the Escrow Funds, but only to the extent that the 2007 Payment, the 2006 Payment
and the Escrow Funds are then being held by the Buyer and are not subject to
other claims for indemnification; thereafter, if the amount of the 2007 Payment,
the 2006 Payment and the Escrow Funds available for payment of Damages is less
than the amount of Damages to which such Indemnified Buyer Party is entitled,
such Indemnified Buyer Party shall seek indemnification directly from the
Seller. Subject to Section 7.3(c), if there shall be a dispute as to the amount
or manner of indemnification under this Section 7, the Indemnified Party may
pursue whatever legal remedies may be available for recovery of the Damages
claimed from any Indemnitor. If any Indemnitor fails to pay all or part of any
indemnification obligation when due, then such Indemnitor shall also be
obligated to pay to the applicable Indemnified Party interest on the unpaid
amount for each day during which the obligation remains unpaid at an annual rate
equal to the Prime Rate plus 5%, and the Prime Rate in effect on the first
Business Day of each calendar quarter shall apply to the amount of the unpaid
obligation during such calendar quarter.

 

(c) If, during the Response Period, an Indemnified Party receives a Claim
Response from the Indemnitor, then for a period of 45 days (the “Resolution
Period”) after the Indemnified Party’s receipt of such Claim Response, the
Indemnified Party and the Indemnitor shall endeavor to resolve any dispute
arising therefrom. If such dispute is resolved by the parties during the
Resolution Period, the amount that the parties have specified as the amount to
be paid by the Indemnitor, if any, as settlement for such dispute shall be
conclusively deemed to be an obligation of such Indemnitor. If the parties are
unable to agree upon a resolution to such dispute prior to the expiration of the
Resolution Period (or any extension thereto to which the Indemnitor and the
Indemnified Party agree in writing), the issue shall be presented to the
American Arbitration Association in Philadelphia, Pennsylvania (the “AAA”) for
determination. The parties shall have available to them all rights to conduct
discovery available to opposing parties in federal district court litigation in
the Eastern District of Pennsylvania. The written determination of the AAA shall
be binding upon the parties.

 

(d) Notwithstanding any other provision of this Section 7, an Indemnified Party
shall be entitled to indemnification with respect to any inaccuracy of any
representation or warranty made hereunder only when the aggregate of all Damages
to such Indemnified Party exceeds $20,000 (the “Threshold Amount”) and then such
Indemnified Party shall be entitled to indemnification for all of its Damages,
including the Damages counted in achieving the Threshold Amount; provided,
however, that for purposes of the foregoing, Damages to the Indemnified Buyer
Parties shall be aggregated. Except as otherwise set forth herein, Seller shall
not be obligated to indemnify Buyer under Section 7.1(a) for an amount in excess
of the actual amounts received from the 2005 Payment, 2006 Payment and 2007

 

22



--------------------------------------------------------------------------------

Payment (the “Cap”). Notwithstanding the foregoing, neither the Threshold Amount
or the Cap shall apply to (A) any obligation to indemnify the Buyer for a breach
or inaccuracy of a representation or warranty set forth in Sections 4.2
(“Capitalization and Ownership”), 4.3 (“Authority and Binding Effect”), 4.4
(“Validity of the Transactions”), 4.6 (“Taxes”), or 4.19 (“Litigation”). The
calculation of the Threshold Amount shall include any Damages incurred by an
Indemnified Party for which the Indemnified Party would have been entitled to
claim indemnification under this Section 7 with respect to a breach of
representation or warranty but for such representation or warranty being
qualified by materiality, the knowledge of a particular party or related
exceptions. Nothing herein shall be deemed to limit or restrict in any manner
any rights or remedies that any party has, or might have, at law, in equity or
otherwise, against any other party hereto, based on any willful
misrepresentation, willful breach of warranty or willful failure to fulfill any
agreement or covenant.

 

7.4 Claims Period. Any claim for indemnification under this Section 7 shall be
made by giving a Claim Notice under Section 7.3 on or before the applicable
“Expiration Date” specified in this Section 7.4, or the claim under this Section
7 shall be invalid. The following claims shall have the following respective
“Expiration Dates”: (a) the 18 month anniversary of the Closing Date — any
claims that are not specified in any of the succeeding clauses; and (b) 60 days
after the date on which the applicable statute of limitations expires—any claim
for Damages related to (i) a breach of any covenant or agreement, or (ii) a
breach of any representations or warranties of a Party to this Agreement that
were made with an intent to mislead or defraud or with a reckless disregard of
the accuracy thereof, or (iii) a breach or inaccuracy of a representation or
warranty set forth in Sections 4.2 (“Capitalization and Ownership”), 4.3
(“Authority and Binding Effect”), 4.4 (“Validity of the Transactions”), or 4.6
(“Taxes”). If more than one of such Expiration Dates applies to a particular
claim, the latest of such Expiration Dates shall be the controlling Expiration
Date for such claim. So long as an Indemnified Party gives a Claim Notice on or
before the applicable Expiration Date, such Indemnified Party shall be entitled
to pursue its rights to indemnification regardless of the date on which such
Indemnified Party gives the related Liquidated Claim Notice.

 

7.5 Third Party Claims. An Indemnified Party that desires to seek
indemnification under any part of this Section 7 with respect to any actions,
suits or other administrative or judicial proceedings, other than those that are
brought or lie in equity (each, an “Action”), that may be instituted by a third
party shall give each Indemnitor prompt notice of a third party’s institution of
such Action. After such notice, any Indemnitor may, or if so requested by such
Indemnified Party, any Indemnitor shall, participate in such Action or assume
the defense thereof, with counsel satisfactory to such Indemnified Party;
provided, however, that such Indemnified Party shall have the right to
participate at its own expense in the defense of such Action; and provided,
further, that the Indemnitor shall not consent to the entry of any judgment or
enter into any settlement (in whole or in part), except with the written consent
of such Indemnified Party (which consent shall not be unreasonably withheld).
Any failure to give prompt notice under this Section 7.5 shall not bar an
Indemnified Party’s right to claim indemnification under this Section 7, except
to the extent that an Indemnitor shall have been actually and materially harmed
by such failure.

 

7.6 Right of Offset. An Indemnified Buyer Party shall be entitled, at its sole
discretion, to recover any Damages payable by the Seller through a reduction of
amounts due from Buyer to Seller to the extent any amounts are then or will in
the future become payable by Buyer or Company to Seller. Neither the exercise of
nor the failure to exercise such right of set-off will constitute an election of
remedies or limit Buyer in any manner in the enforcement of any other remedies
that may be available to it.

 

23



--------------------------------------------------------------------------------

7.7 Survival. All of the representations, warranties, covenants and agreements
made by each party in this Agreement or in any attachment, exhibit, schedule,
certificate, document or list delivered by any such party pursuant hereto or in
connection with the Transactions shall survive the Closing.

 

7.8 Effect of Investigation or Knowledge. Any claim by Buyer for indemnification
shall not be adversely affected by any investigation by or opportunity to
investigate afforded to Buyer.

 

8. Public Announcements. The Seller and Buyer will consult with each other
before issuing any press release or making any public statement with respect to
this Agreement and the Transactions and, except as may be required by applicable
Law or any applicable membership interest exchange regulations, the Seller will
not issue any such press release or make any such public statement without the
consent of Buyer.

 

9. Miscellaneous.

 

9.1 Contents of Agreement. This Agreement, together with the other Transaction
Documents sets forth the entire understanding of the parties hereto with respect
to the Transactions and supersedes all prior agreements or understandings among
the parties regarding those matters.

 

9.2 Amendment, Parties in Interest, Assignment, Etc. This Agreement may be
amended, modified or supplemented only by a written instrument duly executed by
each of the parties hereto. If any provision of this Agreement shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, legal representatives, successors and permitted assigns of the parties
hereto. No party hereto shall assign this Agreement or any right, benefit or
obligation hereunder. Any term or provision of this Agreement may be waived at
any time by the party entitled to the benefit thereof by a written instrument
duly executed by such party.

 

9.3 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase “but not limited to,” and (e) references to “hereunder” or “herein”
relate to this Agreement. The section and other headings contained in this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation thereof in any respect.
Section, subsection, schedule and exhibit references are to this Agreement
unless otherwise specified. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under GAAP.

 

9.4 Expenses. The parties hereto shall pay their own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the Transactions. No expenses of the Seller,
including, without limitation, the Seller’s legal fees and expenses or any
finder’s fees, shall be paid by or out of any of the assets or properties of the
Company.

 

24



--------------------------------------------------------------------------------

9.5 Notices. All notices that are required or permitted hereunder shall be in
writing and shall be sufficient if personally delivered or sent by mail,
facsimile message or by a nationally recognized overnight delivery courier. Any
notices shall be deemed given upon the earlier of the date when received at, or
the third day after the date when sent by registered or certified mail or the
day after the date when sent by overnight delivery courier to, the address or
fax number set forth below, unless such address or fax number is changed by
notice to the other party hereto:

 

If to Buyer:

NutriSystem, Inc.

200 Welsh Road

Horsham, PA 19044

Attn: Michael J. Hagan

Facsimile: 215-706-5325

with a required copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: James W. McKenzie, Jr., Esq.

Facsimile: 215-963-5299

Telephone: 215-963-5134

If to Seller:

Elizabeth Ludlow

10 Alton Road

Yardley, PA. 19067

Telephone: 215.493.6172

with a required copy to:

Joel Rosen, Esq.

1000 Germantown Pike, Unit B4-B8

Plymouth Meeting, PA 19462

Facsimile: 610-277-9571

Telephone: 610-277-9570

 

9.6 Governing Law. This Agreement shall be construed and interpreted in
accordance with the Laws of the Commonwealth of Pennsylvania without regard to
its provisions concerning choice of laws, choice of forum or principles that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The parties hereby irrevocably (a)
submit themselves to the non-exclusive jurisdiction of the state and federal
courts sitting in the Commonwealth of Pennsylvania, (b) waive the right and
hereby agree not to assert by way of motion, as a defense or otherwise in any
action, suit or other legal proceeding brought in any such court, any claim that
it, he or she is not subject to the jurisdiction of such court, that such
action, suit or proceeding is brought in an inconvenient forum or that the venue
of such action, suit or proceeding is improper and (c) agree and consent that
services of process may be made upon it in any legal proceedings relating hereto
in a manner permitted by the notice provisions in Section 9.5 hereof or by any
means allowed under state or federal law.

 

9.7 Counterparts. This Agreement may be executed in two or more counterparts and
delivered by facsimile, each of which shall be binding as of the date first
written above, and all of which shall constitute one and the same instrument.
Each such copy shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first written above.

 

BUYER:

 

NUTRISYSTEM, INC.

By:  

 

--------------------------------------------------------------------------------

Name:   Michael J. Hagan Title:   Chairman and CEO SELLER:

--------------------------------------------------------------------------------

ELIZABETH LUDLOW



--------------------------------------------------------------------------------

EXHIBIT A

 

ELIZABETH LUDLOW EMPLOYMENT AGREEMENT